Citation Nr: 1023243	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  98-12 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to 
September 1992, with additional service in the Virgin Islands 
Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the Veteran's claims.  In June 2005 
and May 2007, this matter was remanded by the Board for 
further development.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the Veteran's back disability was incurred in or aggravated 
by his active service, or that any arthritis of the spine 
manifested to a compensable degree within one year following 
his separation from service.

2.  The competent medical evidence does not demonstrate that 
the Veteran's bilateral knee disability was incurred in or 
aggravated by his active service, or that any arthritis of 
the knees manifested to a compensable degree within one year 
following his separation from service.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

2.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In July 2005, after the initial adjudication of the claims, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  He was told that 
he needed to provide the names of persons, agency, or company 
who had additional records to help decide his claims.  He was 
informed that VA would review his claims and determine what 
additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in October 2006 should his service connection claims 
be granted.  It is therefore inherent in the claim that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2009).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Pursuant to the Board's May 2007 remand, the RO 
obtained the Veteran's Army National Guard service medical 
records and service personnel records that reflect six days 
of annual training from January 30, 2006 to February 4, 2006.  
Additionally, pursuant to the Board's June 2005 and May 2007 
remands VA medical examinations pertinent to the claims were 
obtained in August 2006 and September 2009 and a review of 
the reports of examination reveals that all subjective and 
objective findings necessary for evaluation of the Veteran's 
claims were observed and recorded.  Thus, the examination 
appears complete and adequate.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Accordingly, the Board finds that the AMC 
substantially complied with the Board's remand directives in 
further developing the Veteran's claims.  Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 
(1999).  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
incurrence will be presumed for arthritis if manifest to a 
degree of 10 percent or more within one year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2009).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2009).  Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty training, or from injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002).  However, presumptive 
periods do not apply to active duty training or inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

A disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature pre-exists military 
service.  However, service connection for congenital, 
developmental, or familial diseases can be granted if 
manifestations of the disease in service constitute 
aggravation of the condition.  38 C.F.R. §§ 3.303, 3.304, 
3.310 (2009); VAOPGCPREC 82-90 (July 18, 1990); 56 Fed. Reg. 
45711 (1990).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2009); 
Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of 
aggravation created by § 3.306 applies only if there is an 
increase in severity during service); Akins v. Derwinski, 1 
Vet. App. 228 (1991).  A mere transient flare-up during 
service of a preexisting disorder does not, in the absence of 
evidence of a worsening of the underlying condition, 
constitute aggravation of the disorder.  In addition, the 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment will not be considered service-
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Back Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a back disability.

The Veteran contends that he has a back disability that is 
related to his service.  Active service medical records 
include a February 1987 entrance examination that indicates 
an asymptomatic rounded back on spine examination.  In June 
1992, the Veteran complained of low back pain that was 
diagnosed as a muscle strain.  A November 1992 report of 
medical history reflects the Veteran's complaints of 
recurrent back pain.  Since a spinal disability was noted 
upon entry into active service, the Board finds that an 
abnormality existed prior to active service.  Accordingly, 
the Board must consider whether the Veteran's preexisting 
back disability was aggravated in service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).

Service medical records from the National Guard include a 
July 1993 report that indicates tightness in the Veteran's 
lower back from "being in a bad position for quite some 
time" during the last six years.  In July 1994, the Veteran 
was diagnosed with back spasms due to an injury that occurred 
five years ago while moving a generator.  An August 1994 
report indicates diagnoses of lumbar myalgia, myospasm, and 
lumbar subluxation.  A February 1996 annual medical 
certificate indicates lower back pain and an assessment of 
lumbar myospasm.  The Veteran also complained of low back 
pain in June 1996.  A June 1997 MRI of the lumbar spine 
indicated degenerative disc disease of the L5-S1 level 
without spinal compromise.  An August 1997 report of 
examination reflects an assessment of lumbosacral strain that 
required no medications and did not interfere with flying.  
An October 1997 disability certificate indicates a history of 
recurrent back pain.  A November 1997 report indicates 
findings of degenerative changes in the spine.  In September 
1998, the Veteran complained of periodic low back pain.  An 
October 1999 return to work certificate indicates a low back 
problem.  A January 2000 physical profile indicates a left L3 
disc herniation without neural compression.  Records dated in 
November 2000 and January 2002 include permanent profiles for 
the Veteran's back disability.  Reports of medical history 
dated in July 2002 and July 2004 reflect complaints of 
recurrent back pain or problems.  A May 2005 pre-deployment 
form notes a low back profile.  Additional records dated in 
July 2005 and August 2005 reflect complaints of constant 
lower back spasms and pain.

On VA spine examination in June 2002, the Veteran was 
diagnosed with degenerative disc disease involving the L5-S1 
level without spinal canal compromise.  The examiner opined 
that the Veteran's L3 disc herniation was not related to an 
incident in service in June 1992.

Pursuant to the Board's June 2005 remand, the Veteran 
underwent a VA spine examination in August 2006 at which time 
he was diagnosed with lumbar discogenic disease and prominent 
dorsal kyphosis (rounded back deformity).  The examiner 
opined that the Veteran's chronic back or spine disability is 
more likely than not related to his congenital rounded back 
deformity noted on entrance examination in February 1987 and 
did not increase in severity beyond its normal progression 
during active service, active duty, or active duty for 
training.

In May 2007, the Board again remanded the Veteran's claim for 
an opinion as to whether the Veteran's back disability was 
related to his specific periods of service.  Pursuant to that 
remand, in September 2009 the Veteran was reexamined by the 
August 2006 examiner who again opined that it is not at least 
as likely as not that the Veteran's back disability had its 
onset during his active or Reserves service and did not 
increase in severity beyond the normal progression of the 
disease during the periods identified as active service and 
active duty training.

The Veteran's post-service medical records are negative for 
any evidence of a back disability or arthritis within one 
year of separation from active duty.  While the competent 
medical evidence shows that the Veteran now suffers from a 
back disability, the preponderance of the evidence does not 
show that the current back disability was incurred in or 
aggravated during service.  In fact, the record includes a 
competent medical opinion that the Veteran's current back 
disability is not caused by or a result of the Veteran's 
service which is explained with an adequate rationale.

The Veteran has attributed his back disability to his 
service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the nature of the Veteran's back disability 
is not subject to lay diagnosis.  The Veteran can report that 
he had back pain.  That is a subjective symptom and not 
readily identifiable or apparent as a clinical disorder in 
the way that varicose veins may be observed, objectively.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does 
not have the medical expertise to discern the nature of any 
current spine diagnoses nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  The 
Veteran is competent to report that he has been diagnosed 
with a back disability, but, as noted, he is not competent to 
provide a medical opinion regarding its etiology.  While the 
Veteran purports that his back disability is related to his 
service, his statements alone are not competent to provide 
the medical nexus.  Thus, the Veteran's lay assertions are 
not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, clear and unmistakable evidence demonstrates that the 
Veteran's eye disability preexisted service. The 
preponderance of the evidence shows that the pre-existing eye 
disability was not aggravated during service, and is 
otherwise unrelated to his active service or to any incident 
therein

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Clear and 
unmistakable evidence demonstrates that the Veteran's rounded 
back disability preexisted his service, but did not increase 
in severity during service.  In addition, the evidence does 
not show that any other back disability was incurred in or 
aggravated by service, or that any arthritis manifested to a 
compensable degree within one year following the Veteran's 
separation from active service.  Therefore, service 
connection for a back disability, is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Knee Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a bilateral knee 
disability.

The Veteran contends that he has a bilateral knee disability 
that is related to his service.  Active service medical 
records include a February 1987 entrance examination that 
indicates a diagnosis of mild genu valgus.  A November 1992 
report of medical history reflects the Veteran's complaints 
of a "trick" or locked knee.  Since a bilateral knee 
disability was noted upon entry into active service, the 
Board finds that an abnormality existed prior to active 
service.  Accordingly, the Board must consider whether the 
Veteran's preexisting bilateral knee disability was 
aggravated in service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).

Service medical records from the National Guard include a 
March 1997 report that reflects a diagnosis of patellofemoral 
pain.  An X-ray examination of the left knee was negative for 
any evidence of a fracture, subluxation, degenerative change, 
or joint effusion.  A July 1997 report of medical examination 
indicates a diagnosis of bilateral patellar crepitus.  An 
August 1997 examination report indicates an assessment of 
patellofemoral knee pain controlled with activity 
modification.  An October 1997 disability certificate 
reflects a history of early degenerative changes in the right 
knee.  A November 1997 physical profile indicates 
degenerative knee disease.  A September 1998 report indicates 
a diagnosis of degenerative joint disease of the left knee 
with intermittent pain.  An October 1999 return to work 
certificate indicates a chronic left knee condition.  A July 
2002 report of medical history reflects the Veteran's 
complaints of a "trick" or locked knee.  A July 2004 report 
of medical history indicates complaints of swollen or painful 
joints and knee trouble, and a history of painful knees.  In 
July 2005 and August 2005, the Veteran complained of 
additional bilateral knee pain.

On VA spine examination in June 2002, the examiner opined 
that there was insufficient objective medical evidence to 
relate the Veteran's bilateral knee disabilities to left knee 
complaints during service in April 1989.

Pursuant to the Board's June 2005 remand, the Veteran 
underwent a VA examination in August 2006 at which time the 
examiner opined that any identified chronic right knee 
disability is more likely than not related to the Veteran's 
congenital bilateral knee genu valgus deformity noted at the 
entrance examination in February 1987 and is not 
etiologically related to his in-service knee complaints.  The 
examiner further opined that the Veteran's bilateral knee 
disability did not increase in severity beyond its normal 
progression during active service or active duty training.  
In a September 2006 addendum to the August 2006 examination, 
the Veteran was diagnosed with bilateral knee chondromalacia 
patella secondary to congenital bilateral knee genu valgus 
deformities.

In May 2007, the Board again remanded the Veteran's claim for 
an opinion as to whether the Veteran's bilateral knee 
disability was related to his specific periods of service.  
Pursuant to that remand, in September 2009 the Veteran was 
reexamined by the August 2006 examiner who again opined that 
the Veteran's bilateral knee disability is not related to his 
active or Reserves service and did not increase in severity 
beyond the normal progression of the diseases during the 
periods identified as active service and active duty 
training.

The Veteran's post-service medical records are negative for 
any evidence of a bilateral knee arthritis within one year of 
separation from active duty.  While the competent medical 
evidence shows that the Veteran now suffers from a bilateral 
knee disability, the preponderance of the evidence does not 
show that the current bilateral knee disability was incurred 
in or aggravated during service.  In fact, the record 
includes competent medical opinions that the Veteran's 
current bilateral knee disability is not caused by or a 
result of the Veteran's service which are explained with 
adequate rationales.

The Veteran has attributed his bilateral knee disability to 
his service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the nature of the Veteran's bilateral knee 
disability is not subject to lay diagnosis.  The Veteran can 
report that he had bilateral knee pain.  That is a subjective 
symptom and not readily identifiable or apparent as a 
clinical disorder in the way that varicose veins may be 
observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Veteran does not have the medical expertise to 
discern the nature of any current bilateral knee diagnoses 
nor does he have the medical expertise to provide an opinion 
regarding the etiology.  In sum, the issue does not involve a 
simple diagnosis.  The Veteran is competent to report that he 
has been diagnosed with a bilateral knee disability, but, as 
noted, he is not competent to provide a medical opinion 
regarding its etiology.  While the Veteran purports that his 
bilateral knee disability is related to his service, his 
statements alone are not competent to provide the medical 
nexus.  Thus, the Veteran's lay assertions are not competent 
or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Clear and 
unmistakable evidence demonstrates that the Veteran's 
bilateral knee disability of mild genu valgus preexisted 
active service, but did not increase in severity during 
service.  In addition, the evidence does not show that any 
other bilateral knee disability was incurred in or aggravated 
by service, or that any arthritis manifested to a compensable 
degree within one year following the Veteran's separation 
from active service.  Therefore, service connection for a 
bilateral knee disability, is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.

Service connection for a bilateral knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


